Citation Nr: 1810886	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a genitourinary disorder, to include epididymitis and dysuria. 

4.  Entitlement to service connection for bilateral ear disorders, to include otitis media. 

5.  Entitlement to service connection for a vestibular disorder.

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).



REMAND

The Veteran served on active duty from June 1977 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned.  Most recently, in June 2017, the Board remanded this matter for further evidentiary development. 

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review of the claims on appeal.

Sleep Apnea

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine whether his sleep apnea is related to service or in the alternative, secondary to his then service-connected major depression and anxiety disorder (now PTSD).  The examiner was specifically asked to address the competent and credible reports by the Veteran of sleep problems during service and since service and whether the Veteran's sleep apnea was related to his service-connected major depression and anxiety disorder (now PTSD).  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "the main pathology in sleep apnea is the collapse of structures in the oropharyngeal airway causing diminished airflow, thereby causing the hypopnea and apnea episodes at night.  This happens when a patient lays supine.  There has been no concrete evidence that states a direct relation of exposures to chemicals, such as jet fuel, and asbestos exposure.  Exposures to such chemicals do not cause a direct collapse of the structures as mentioned above to cause sleep apnea.  This is why part of the treatment for sleep apnea is doing positional therapy, oral pharyngeal exercises and using oral appliances.  As such this Veteran has not been exposed to chemicals after he left the service on June 22, 1981."

The Board finds that the opinion remains inadequate as it did not comply with the prior remand.  Specifically, the Board observes that the VA examiner did not consider and address the Veteran's competent report of sleeping problems in and since service.

Genitourinary Disorder

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine the nature and etiology of the Veteran's current genitourinary disorder.  The examiner was specifically asked to address whether any currently diagnosed genitourinary disorders, to include epididymitis, dysuria, overactive bladder, benign prostatic hypertrophy, and neurologic/neurogenic bladder, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, or asbestos, and/or his treatment for epididymitis and prostatitis during service.

The November 2017 VA examiner opined that the Veteran's condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that "the detrusor instability was diagnosed in April 2011 by a cystometrogram.  Although the cause is unknown as mentioned in some medical journals, some other medical conditions may be associated with this condition and increase its risk.  These conditions are major depression, hypertension and BPH.  Based on a CT scan of his abdomen and pelvis done June 10, 2011, this Veteran does not have evidence of prostatic enlargement.  But this Veteran does have depression and hypertension for which he is currently taking medications.  These [two] conditions are likely the etiology of detrusor instability.  The prostatitis/epididymitis condition diagnosed in the service on August 29, 1978 was medically treated with oral antibiotics.  Since that time he has had no recurrence or chronic sequelae of this condition.  The prostatitis/epididymitis was a one-time acute medical condition and was transient."

The Board finds that the opinion remains inadequate as it did not comply with the prior remand.  Specifically, the examiner did not address whether the Veteran's diagnosed urinary disorders of overactive bladder and benign prostatic hypertrophy were related to the Veteran's treatment for epididymitis and prostatitis during service.  Additionally, the examiner did not address the Veteran's post-service history of chronic dysuria and a diagnosis of neurologic/neurogenic bladder.

Bilateral Ear Disorder

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine the nature and likely etiology of his claimed ear disorders (other than hearing loss and tinnitus), to include otitis externa.

The November 2017 VA examiner opined that the Veteran's bilateral ear disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran has no recurrent episodes of otitis externa and that he was seen and treated for otitis media with perforation on November 2008.  The examiner further stated that otitis media, a middle ear infection is different from otitis externa, an outer ear infection and that both ear conditions may manifest with the same symptoms of earache but with different manner of causing infection.  The Board finds that the examiner's response does not address the Board's remand directives, namely whether the Veteran's current diagnosis of otitis media is related to any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  Furthermore, since the November 2017 VA examination, the Veteran has submitted a scientific article suggesting damaging effects on the auditory system due to a combination of jet fuel and noise exposure.  

Vestibular Disorder 

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine whether it was at least as likely as not that any diagnosed vestibular disorders are etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  The examiner was asked to specifically acknowledge and discuss any reports by the Veteran of vestibular problems during service and since service, to include report of a history of chronic dizziness and imbalance since service and post-service diagnoses of vestibular weakness and central vestibulopathy.  

The November 2017 VA examiner opined that the Veteran's vestibular disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained there are no known medical articles or studies done that supports or shows exposure to chemicals, such as jet fuel, and asbestos exposure can cause vertigo.  The examiner continued to state that vertigo is a medical condition that is caused by an inner ear pathology, structural abnormalities in the brain like brain tumors, stroke, and side effects from certain medications.  The Board finds that the examiner's response does not address the Board's remand directives in that the examiner did not acknowledge or discuss the Veteran's competent report of a history of chronic dizziness and imbalance since service.  Furthermore, since the November 2017 VA examination, the Veteran has submitted a scientific article suggesting damaging effects on the auditory system due to a combination of jet fuel and noise exposure.  

Gastrointestinal Disorder

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine whether it was at least as likely as not that any currently diagnosed gastrointestinal disorders, to include GERD, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service, and to include his treatment for gastroenteritis during service.

The November 2017 VA examiner opined that the Veteran's currently diagnosed gastrointestinal disorders, to include GERD, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "GERD is caused by weakness in the lower esophageal sphincter.  This allows gastric acid contents to reflux or escape from the stomach affecting the lower third of the esophagus.  Certain medications, alcohol and food can cause the weakness in the lower esophagus sphincter.  There have been no medical studies to show that exposure to chemicals, such as jet fuel, and asbestos exposure can cause the GERD condition."  The Board finds that the examiner's response does not address the Board's remand directives, namely failing to discuss whether the Veteran's current diagnosis of GERD is related to or a result of his in-service treatment for gastroenteritis.  Furthermore, since the November 2017 VA examination, the Veteran has submitted a scientific article suggesting a relationship between chemical exposure and gastrointestinal problems.

Diabetes Mellitus Type II

Pursuant to the June 2017 Board remand, the Veteran was afforded a November 2017 VA examination to determine to whether it was at least as likely as not that the Veteran's diabetes mellitus, type II, is etiologically related to or had its onset during his period of service, to include any potential exposure to arsenic and/or other environmental toxins.  The examiner was to specifically address the article submitted by the Veteran suggesting that chronic arsenic exposure contributes to diabetes mellitus, type II, development.

The November 2017 VA examiner opined that the Veteran's currently diagnosed diabetes mellitus, type II, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged review of the article submitted by the Veteran suggesting that chronic arsenic exposure contributes to diabetes mellitus, type II, development.  In response, he stated that the authors of this study concluded that "this database has significant limitations that are important to keep in mind."  He further pointed out that one journal article that referenced diabetes in relation to environmental factors concluded, "Although environmental factors other than contaminants may account for the majority of type 1 and type 2 diabetes, the etiologic role of several contaminants and occupational exposures deserves further study."  The examiner explained that the evidence from this particular study was not strong enough to replace other well-established factors in the development of diabetes mellitus.  However, the Board finds that the November 2017 VA examiner's conclusion is inadequate as he did not identify the other well-established factors in the development of diabetes mellitus as it pertains to the Veteran.  Also, while the examiner acknowledged that the Veteran had an August 2010 blood test for heavy metals at the Snow Canyon Medical Clinic in Utah with a serum blood arsenic level <10 mcg/L, he did not explain the significance of these results.  

In light of the deficiencies with the VA examination reports above, the Board finds that additional opinions are necessary as to the Veteran's claims for service connection for bilateral ear disorders, to include otitis media; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; a gastrointestinal disorder, to include GERD; and diabetes mellitus, type II.  Such opinions must be obtained on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand orders).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The physician must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  Please note that the Veteran has been found competent and credible with respect to his allegations regarding sleep symptoms during service.

2. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed genitourinary disorders, to include epididymitis, dysuria, overactive bladder, benign prostatic hypertrophy, and neurologic/neurogenic bladder, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, or asbestos, and/or his treatment for epididymitis and prostatitis during service.

3. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ear and/or left ear disorders, to include otitis media, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The examiner must specifically acknowledge and discuss any reports by the Veteran of right ear and left ear problems during service, including his documented in-service treatment for chronic bilateral otitis externa, as well as any reports of right and left ear problems since service.  See June 2004 statement by Veteran's representative.

In providing the requested opinion, the physician must review the scientific article submitted by the Veteran suggesting damaging effects on the auditory system due to a combination of jet fuel and noise exposure.

4. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed vestibular disorders are etiologically related to or had their onset during the Veteran's period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The examiner must specifically acknowledge and discuss any reports by the Veteran of vestibular problems during service and since service, to include report of a history of chronic dizziness and imbalance since service and post-service diagnoses of vestibular weakness and central vestibulopathy.  

In providing the requested opinion, the physician must review the scientific article submitted by the Veteran suggesting damaging effects on the auditory system due to a combination of jet fuel and noise exposure.

5. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another  examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorders, to include GERD, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service, and to include his treatment for gastroenteritis during service.

In providing the requested opinion, the physician must review the scientific article submitted by the Veteran suggesting a relationship between chemical exposure and gastrointestinal problems.

6. Return the claims file to the examiner who authored the November 2017 report of VA examination.  If the November 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.

The examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, is etiologically related to or had its onset during his period of service, to include any potential exposure to arsenic and/or other environmental toxins.

In providing the requested opinion, the examiner must indicate whether there are other risk factors that might be the cause of the Veteran's diabetes mellitus; review the article submitted by the Veteran suggesting that chronic arsenic exposure contributes to diabetes mellitus, type II, development; and explain the significance of the results of the Veteran's August 2010 blood test for heavy metals at the Snow Canyon Medical Clinic.

7. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. Following any additional indicated development, the AOJ should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  James M. McElfresh, Agent

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




